              Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 1 of 32




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VISLESH MACHERLA,                                  )
                                                   )
                       Plaintiff,                  )
                                                   )
vs.                                                )      Case No.
                                                   )
NORTH PENN IMPORTS d/b/a                           )
NORTH PENN MAZDA; JONATHAN                         )
SELL; MAZDA NORTH AMERICA                          )
OPERATIONS; AND WELLS                              )
FARGO DEALER SERVICES,                             )
                                                   )
                  Defendants.                      )
                                                   )

                                    NOTICE OF REMOVAL

         Defendant Wells Fargo Bank, N.A. d/b/a Wells Fargo Auto f/k/a Wells Fargo

Dealer Services 1 (“Wells Fargo”), removes this case from the Court of Common Pleas

of Philadelphia County, Pennsylvania.

                  1.      On June 24, 2020, Plaintiff Vislesh Macherla filed the complaint

attached at Tab “A” in the Court of Common Pleas of Philadelphia County, and the

complaint was docketed to No. 200601413. The attached complaint is the only filing

as yet in the state court.

                  2.      The complaint is one over which this Court could have exercised

federal jurisdiction in the first instance. See 28 U.S.C. §§ 1332, 1441 and 1446 in that

Mr. Macherla is a citizen of Maryland and none of the defendants is a citizen of

Maryland and the amount in controversy exceeds the sum of $75,000 exclusive of

interest and costs.


1 The complaint incorrectly identifies Wells Fargo as “Wells Fargo Dealer Services,
Inc.”

306334102.1
              Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 2 of 32




                  3.   As of the time this notice is filed, Wells Fargo has not been served

and it is informed that no other defendant has been served.

         Accordingly, Wells Fargo removes this case to this Court.


June 25, 2020                                 By:    /s/ David R. Fine
                                                     David R. Fine
                                                     PA66742
                                                     K&L GATES LLP
                                                     17 North Second Street, 18th Floor
                                                     Harrisburg, PA 17101
                                                     T: (717) 231-4500
                                                     david.fine@klgates.com
                                                     Attorneys for Wells Fargo Bank, N.A.
                                                     d/b/a Wells Fargo Auto f/k/a Wells
                                                     Fargo Dealer Services




306334102.1
              Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 3 of 32




                             CERTIFICATE OF SERVICE

        I certify that I filed the attached document with the Court’s CM/ECF system
on June 25, 2020, such that all registered users in the case will receive copies. I further
certify that I will send copies by U.S. Mail to all non-registered users in the case.



                                          /s/ David R. Fine

                                          David R. Fine




306334102.1
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 4 of 32




       Tab “A”
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 5 of 32




                                                Filed and Attested by the
                                               Office of Judicial Records
                                                   24 JUN 2020 12:16 pm
                                                       A. SILIGRINI




                                                                Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 6 of 32




                                                                Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 7 of 32




                                                                Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 8 of 32




                                                                Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 9 of 32




                                                                Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 10 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 11 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 12 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 13 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 14 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 15 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 16 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 17 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 18 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 19 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 20 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 21 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 22 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 23 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 24 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 25 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 26 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 27 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 28 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 29 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 30 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 31 of 32




                                                                 Case ID: 200601413
Case 2:20-cv-03099-JHS Document 1 Filed 06/25/20 Page 32 of 32




                                                                 Case ID: 200601413
